DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al (US 2006/0221547).
Regarding claim 1, Miura discloses a multilayer ceramic electronic component (Fig. 1, 1) comprising: a ceramic body (Fig. 1, 10) including a dielectric layer (Fig. ,1 2) and an internal electrode (Fig. 1, 3); and an external electrode (Fig. 1, 4) disposed on the ceramic body (Fig. 1), wherein the internal electrode includes a plurality of metallic crystal grains (Ni Grains [0034]) and a composite layer (Cr2O3 coated on Ni [0102]) surrounding at least one of the plurality of the metallic crystal grains (coating the Ni grain teaches this limitation [0102]), and the composite layer includes at least one selected from the group of tungsten (W), molybdenum (Mo) , chromium (Cr) ([0102]), and cobalt (Co), and nickel (Ni) and tin (Sn).  
Regarding claim 2, Miura further discloses that the dielectric layer has a thickness equal to or less than 0.4 pm (less than 3 pm [0042]).  
Regarding claim 3, Miura further discloses that the internal electrode has a thickness equal to or less than 0.4 pm (less than 1.5 pm [0043]).  
Regarding claim 4, Miura further discloses that the dielectric layer has a thickness equal to or less than 0.4 pm (less than 3 pm [0042]) and the internal electrode has a thickness equal to or less than 0.4 pm (less than 1.5 pm [0043]).  
Regarding claim 6, Miura further discloses that the metallic crystal grains are nickel (Ni) crystal grains ([0034]).  
Regarding claim 7, Miura further discloses that 85% ≤C, where C is a ratio of a length of a portion on which an internal electrode is actually formed to an entire length of the internal electrode (coverage rate of 80% [0043]).  
Regarding claim 9, Miura discloses a multilayer ceramic electronic component (Fig. 1, 1) comprising: a ceramic body (Fig. 1, 10) including a dielectric layer (Fig. 1, 2) and an internal electrode (Fig. 1, 3); and an external electrode (Fig. 1, 4) disposed on the ceramic body, wherein the internal electrode includes a plurality of metallic crystal grains (Ni grains [0034]) and a composite layer (Cr2O3 coated on Ni [0102]) disposed at a grain boundary between adjacent metallic crystal grains (the coating layer would inherently be located at at least some portion of at least one grain boundary (Fig. 2), and the composite layer includes at least one selected from the group of tungsten (W), molybdenum (Mo), chromium (Cr) ([0102]), and cobalt (Co), and nickel (Ni) and tin (Sn).  
Regarding claim 10, Miura further discloses that the dielectric layer has a thickness equal to or less than 0.4 pm (less than 3 pm [0042]).  
Regarding claim 11, Miura further discloses that the internal electrode has a thickness equal to or less than 0.4 pm (less than 1.5 pm [0043]).  
Regarding claim 12, Miura further discloses that the dielectric layer has a thickness equal to or less than 0.4 pm (less than 3 pm [0042]) and the internal electrode has a thickness equal to or less than 0.4 pm (less than 1.5 pm [0043]).  
Regarding claim 13, Miura further discloses that the metallic crystal grains are nickel (Ni) crystal grains ([0034]).  
Regarding claim 15, Miura further discloses that 85%C, where C is a ratio of a length of a portion on which an internal electrode is actually formed to an entire length of the internal electrode (coverage rate of 80% [0043]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (US 2006/0221547) in view of BERNHARD et al (US 2019/0264328).
Regarding claim 5, Miura fails to teach the oxide coating of the composite layer has a thickness within a range from 1 to 15 nm. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of BERNHARD to the invention of Miura, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, Miura fails to teach the oxide coating of the composite layer has a thickness within a range from 1 to 15 nm. 
BERNHARD teaches that an oxide coating has a thickness within a range from 1 to 15 nm ([0107-0108]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of BERNHARD to the invention of Miura, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (US 2006/0221547) in view of Mizuno et al (US 2007/0025055).
Regarding claim 8, Miura fails to teach the claim limitations. 
Mizuno teaches that the body has a length equal to or less than 0.4 mm and a width equal to or less than 0.2 mm ([0008]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mizuno to the invention of Miura, in order to construct the devices using known specifications such as the 0402 size (Mizuno [0008]) in the art to meet user needs based on known design possibilities.
Regarding claim 16, Miura fails to teach the claim limitations. 
Mizuno teaches that the body has a length equal to or less than 0.4 mm and a width equal to or less than 0.2 mm ([0008]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Mizuno to the invention of Miura, in order to construct the devices using known specifications such as the 0402 size (Mizuno [0008]) in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
KIM et al (US 20140048750) teaches relevant art in Fig. 3-4B.
INOUE teaches relevant art in Fig. 2-5.
MIZUNO et al (US 2019/0051459) teaches relevant art in Fig. 2-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848